Title: John Barnes to Thomas Jefferson, 11 May 1812
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir George Town Columa 11h May 1812
          On recpt of your favr 30th Ult.—recd the 5h covering Mr Mortons polite & friendly Offer in his Letter of the 24h Aprl (herewith returned to you) so strongly recommended—by Mr Coles—I immediately ⅌ same post addressed a few lines to Mr Morton in Care of Messrs B. & G. Williams at Baltimore—expressing the very friendly Offer made to me—thro you, would be very Acceptable, viz—for $1100—wished to be remitted—20 Cents ⅌ Franc his Bill of ex— on—in Paris, payable to the subscriber (at usual date)—would be for ƒ5.500 franc’s—and waited to be favd with his Ansr—
          no Answer has yet been recd. I fear Mr Morton may have, unexpectedly, left Baltimore for Bordeaux, or for some Other port, to embark for France—still I apprehend, even in this Case, Mr Morton h would have drop’d you or me a line at the Moment of his departure on the subject of this Negociation thro Messrs Williams who I presume are Connected with his firm—or House at Bordeau. if not, my letter to him (unopen’d ) will lye dormant, or be forwarded to him at Bordeau—I purpose waiting a few posts before I address a few lines to Messrs Williams,—who doubtless will explain the Accident that has occasioned his silence,
          Conformable to your directions Messrs Gibson & Jefferson has furnished me, with your $410: $50 of which, on the 9th Inst I transmitted on your Acct to E. I. Dupont Esqr at Wilmington Delaware. the residue $360. to the Credit of the good Genl Kosciusko for his one year Int a/c due the 1t day April—
          I am, most Respectfully Sir—your Obedt servantJohn Barnes.
        